Citation Nr: 0738630	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 04-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral sensorineural hearing loss. 

2. Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
mental disorder, to include bipolar disorder, formerly 
claimed as a mental deficiency, primary passive aggressive 
personality structure with anxiety. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active service from October 1952 until 
March 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence to reopen the claims for entitlement to service 
connection for bilateral sensorineural hearing loss and 
service connection for mental disorder, to include bipolar 
disorder, formerly claimed as a mental deficiency, primary 
passive aggressive personality structure with anxiety. 

The Board remanded the instant claims in August 2006 for 
further development. This case is now ready for appellate 
review. 


FINDINGS OF FACT

1. A petition to reopen the claim for service connection for 
bilateral sensorineural hearing loss was denied by rating 
decision of August 1996. The veteran was notified of that 
decision and of his appellate rights that same month, and in 
September 1996, he withdrew the claim. 

2. Evidence submitted since the August 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral sensorineural 
hearing loss. 

3. The Board most recently denied service connection for a 
mental disorder in May 2001. 

4. Evidence received since the May 2001 Board decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for a mental disorder, to 
include bipolar disorder, formerly claimed as a mental 
deficiency, primary passive aggressive personality structure 
with anxiety.


CONCLUSIONS OF LAW

1. The August 1996 rating decision which denied the petition 
to reopen the claim for service connection for bilateral 
sensorineural hearing loss  is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2. Evidence submitted subsequent to the August 1996 denial of 
service connection for bilateral sensorineural hearing loss 
is not new and material, and the claim is not reopened. 38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).

3. The decision of the Board in May 2001 not to reopen the 
claim for service connection for a mental disorder is final. 
38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 3.156 (2007). 

4. Evidence submitted subsequent to the May 2001 Board denial 
of service connection for a mental disorder is not new and 
material, and the claim is not reopened. 38 U.S.C.A. §§ 5107, 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). By a letter 
dated in December 2003, the veteran was advised in accordance 
with the law, prior to the February 2004 rating decision and 
in accordance with the specific requirements of C.F.R. 
§ 3.159(b)(1). He received an additional notice letter in 
December 2006, in accordance with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in December 2006. 
Additionally, since the preponderance of the evidence is 
against the aforementioned claims, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records, VA examination reports, 
and private medical records. Although the veteran has 
periodically alluded to the possibility that there may be 
service medical records not obtained and presumably destroyed 
in a 1973 fire at the National Personnel Records Center, 
review of the claims folder reveals that the veteran's 
service medical records were received in September 1955, 
shortly after his discharge from active duty. There are no 
known additional records to obtain. 

A hearing was offered, the veteran accepted but later had to 
cancel as he was hospitalized at the time. As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


New and Material Evidence to Reopen the Claims for Service 
Connection
For Bilateral Sensorineural Hearing Loss and a Mental 
Disorder

Prior unappealed decisions of the RO and Board are final. 38 
U.S.C.A. §§ 7105(c), 7105(c) (West 2002); 38 C.F.R. §§, 
20.1100, 20.1104, 20.1105 (2007). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim. Manio v. 
Derwinski, 1 Vet. App 145 (1991). When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108. 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, irrespective of 
the RO's determination. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 


Bilateral Sensorineural Hearing Loss 

A petition to reopen the claim for service connection for 
bilateral sensorineural hearing loss was most recently denied 
by rating decision of August 1996. Tupelo Ear, Nose, and 
Throat Surgical Clinic Records dated in August 1996 showed 
the veteran to have mid to severe sensorineural hearing loss, 
bilaterally. He also submitted a petition from family and 
friends about truth of entitlement of service connection 
disability. The veteran submitted a note with the petition 
indicating that these people knew him prior to and after 
service and could verify his condition before and after 
service. The RO found that the evidence submitted in 
connection with the veteran's petition to reopen his claim 
was essentially duplicate evidence which was previously 
considered and was merely cumulative. 

Evidence which was previously of record when the veteran was 
denied service connection for hearing loss in May 1989 was 
evidence that the veteran had normal hearing loss in service 
and was first diagnosed with hearing loss by a private 
physician in 1988 in connection with an application for 
employment at that time. The veteran was  notified of the 
most recent denial that same month, and in September 1996, he 
withdrew his claim for service connection for bilateral 
sensorineural hearing loss. 

The Board has reviewed the evidence received into the record 
since the August 1996 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for bilateral sensorineural 
hearing loss. 

The evidence submitted to the record since the August 1996 
denial was VA outpatient treatment records relating to 
audiology examinations for his hearing aids, other unrelated 
VA treatment records, and unrelated private treatment 
records. 

The VA medical evidence specifically showed that the veteran 
made complaints of hearing loss and he had been seen on more 
than one occasion for replacement of hearing aids. This 
evidence, which is new, is not material. This evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim. None of the evidence presented anything more than 
that the veteran has bilateral hearing loss. The evidence is 
cumulative in that it shows that the veteran does have 
hearing loss. It does not provide, however, a link of hearing 
loss related to service. In sum, the evidence submitted since 
the August 1996 RO denial does not directly relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a bilateral sensorineural hearing 
loss. Therefore, the petition to reopen the claim for service 
connection for bilateral sensorineural hearing loss is 
denied.


Mental disorder 

Service connection for a mental disorder was most recently 
denied by a Board decision of May 2001. That decision 
indicated that the veteran had a mental deficiency and 
personality disorder which is not a disease for which service 
connection can be granted and that his mental disorder, 
diagnosed as bipolar disorder, was initially manifested many 
years following his separation from service and was not 
related to that service. 

The Board has reviewed the evidence received into the record 
since the May 2001 Board decision and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for a mental disorder to 
include bipolar disorder, formerly claimed as a mental 
deficiency, primary passive aggressive personality structure 
with anxiety. 

Evidence submitted since the May 2001 denial includes VA 
treatment records, some unrelated to a mental health 
condition, and others showing the veteran has been treated 
for a bipolar disorder on an inpatient and outpatient 
treatment basis on an ongoing basis. VA treatment evidence 
substantiates the veteran's claim that he presently has 
bipolar disorder. However, none of the VA medical evidence 
provides a link showing that the veteran's present bipolar 
disorder is in any way linked to his active service. There is 
no unestablished fact shown that is necessary to substantiate 
the claim. 

What is needed to substantiate the claim is a link between 
the veteran's present medical diagnosis of bipolar disorder 
and competent evidence illustrating that this  condition is 
linked to his active service. Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). There is no evidence of this except for the 
veteran's statements of such. This evidence is not competent 
medical evidence since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

In sum, the evidence submitted since the May 2001 Board 
denial does not directly relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a mental disorder, to include bipolar disorder, formerly 
claimed as a mental deficiency, primary passive aggressive 
personality structure with anxiety. Therefore, the petition 
to reopen the claim for service connection for a mental 
disorder is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for 
bilateral sensorineural hearing loss is denied. 

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
mental disorder, to include bipolar disorder, formerly 
claimed as a mental deficiency, primary passive aggressive 
personality structure with anxiety is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


